                IN THE UNITED STATES DISTRICT COURT
              FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

PAUL OSCAR ALTMANN,        :
             Petitioner,   :                       1:17-cv-0047
                           :
         v.                :
                           :                       Hon. John E. Jones III
SUPT. LAWRENCE P. MAHALLY, :
et al.,                    :
             Respondents.  :

                                MEMORANDUM

                               November 16, 2018

       Petitioner Paul Oscar Altmann (“Petitioner” or “Altmann”), a state inmate

currently confined at the State Correctional Institution at Dallas (“SCI-Dallas”),

Pennsylvania, files the instant petition (Doc. 1) for writ of habeas corpus pursuant

to 28 U.S.C. § 2254.1 Altmann subsequently supplemented the petition. (Doc. 20).

to the petition He is challenging the Aggregate Judgment of Sentence of 60 to 120

months’ imprisonment entered on April 12, 2012, in Court of Common Pleas of

Wayne County criminal case number CP-64-CR-419-2011, following his

convictions for aggravated assault – serious bodily injury, aggravated assault –

deadly weapon, and simple assault – bodily injury, in violation of 18 PA.C.S.A. §§

2702(a)(a), 2702(a)(4), and 2701(a)(2), respectively. (Doc. 1; Doc. 15-2, p. 2).



1
 The petition bears the name “Paul Oscar Altman.” (Doc. 1). It appears from the state court
documents that the proper spelling of his name is “Altmann.”
      Altmann seeks relief on the ground that the failure of the trial court to

conduct a legally sufficient colloquy of his waiver of his right to counsel rendered

his trial and judgment of sentence unconstitutional. (Doc. 1, p. 5; Doc. 20, p. 10).

The petition is presently ripe for disposition. For the reasons set forth below, the

Court will deny the petition.

I.    STATE COURT BACKGROUND

      The Superior Court of Pennsylvania set forth the facts relevant to the

commission of the crimes and charges lodged against Altmann:

      On August 12, 2011, [Altmann] and Andrew Hawkins (Victim) got
      into a fight near the Newfoundland Hotel in Wayne County,
      Pennsylvania. The fight began when [Altmann] and his friend left the
      bar and confronted Victim, who was returning to the bar from his car.
      Although a number of Victim’s acquaintances who left the bar to
      locate Victim attempted several times to break up the fight, the
      altercation did not conclude until [Altmann] pulled a knife and sliced
      Victim’s face twice, requiring scores of stitches and resulting in
      permanent scarring and nerve damage.

      On November 1, 2011, [Altmann] was charged with the above-listed
      crimes [aggravated assault – serious bodily injury, aggravated assault
      – deadly weapon, and simple assault –bodily injury, in violation of 18
      PA.C.S.A. §§ 2702(a)(a), 2702(a)(4), and 2701(a)(2), respectively], as
      well as two counts of criminal conspiracy.

(Doc. 15-2, pp. 2, 3). Throughout his pretrial proceedings, Altmann consistently

indicated a willingness to proceed pro se. (Doc. 29-1, pp. 2, 3). Immediately prior




                                          2
to proceeding to trial, the trial court revisited the issue of waiver of counsel and

conducted the following colloquy:

      THE COURT: What I want from the Commonwealth is I want the
      District Attorney who is trying the Altmann case.

      MR. BOMPADRE: Yes, Your Honor.

      THE COURT: What I would like to do, I see Mr. Altmann seated
      here. I think it would be wise if we did another colloquy on Waiver of
      Counsel here this morning.

      MR. BOMPADRE: Yes, Your Honor.

      THE COURT: So I want to give you a heads up on that. Mr.
      Altmann, come on forward, sir. Mr. Altmann, good morning to you,
      sir.

      DEFENDANT: Good morning, Judge Hamill.

      THE COURT: Have a seat, Mr. Altmann. Thank you. Mr. Altmann
      you are here in the matter of Commonwealth versus yourself at
      Number 419 - 2011 Criminal. You and I have met several times
      during the course of this case and I think at each time I encouraged
      you as forcefully as I could to secure the services of an attorney, and
      if you couldn’t afford an attorney that the Court would appoint one to
      represent you and you’ve chosen to continue to represent yourself. Is
      that correct, sir?

      DEFENDANT: Yes, sir.

      THE COURT: All right. I’d also like to go through one more time the
      rights you have to be sure that I’ve done all I can to make it clear to
      you the risks that you’re undertaking by proceeding without an
      attorney, and then if you still decide to proceed without an attorney
      that’s your decision, sir, and I respect that. First, do you understand

                                           3
that you have the right to be represented by counsel and your right to
have free counsel appointed if you are indigent?

DEFENDANT: Yes, sir.

THE COURT: All right. Now I have here[,] [a]nd I’ll ask the
Commonwealth to fill this in if they think I’m short on any
explanation. But you’re charged with five counts. The first charge that
you have before you is a felony one, Aggravated Assault Serious
Bodily Injury. That charges that you were [sic] attempted to cause
serious bodily injury to Andrew Hawkins or did cause such injury
intentionally, knowingly or recklessly under circumstances
manifesting extreme indifference to the value of human life.
Specifically, that you repeatedly slashed the victim’s face with a
knife, you punched him and kicked him, and you caused severe
injuries to his face in violation of 2702 (a) (1) of the Pennsylvania
Crime Code. The penalty for that is a maximum 20 years in prison and
a $25,000. 00 fine.
       Do you understand what you’re charged with on that, sir?

DEFENDANT: Yes, sir –

THE COURT: And what the potential penalty is?

DEFENDANT: Yes, sir.

THE COURT: All right. Thank you.

       Now as to Count 2, that’s another Aggravated Assault charge,
another felony of the first degree. Now this it’s charging you under §
903(a)(1) of the Pennsylvania Crimes Code, it’s saying that you did
with the intent to promote or facilitate the crime of aggravated assault,
serious bodily injury, conspire and agree with Francis Michael
Fitzpatrick that they or one of you would engage in conduct
constituting such crime or crimes and you did, in furtherance thereof,
commit the overt act of punching, kicking Andrew Hawkins and
repeatedly slashing his face with a knife causing severe damage in
violation of 903(a)(1) of the Pennsylvania Crime Code.
                                   4
      Do you understand what that is charging you with, sir?

DEFENDANT: Yes, sir.

THE COURT: And do you understand that you face a potential
penalty of 20 years and a $25,000. 00 fine, sir.

DEFENDANT: Yes, sir.

THE COURT: A third charge of Aggravated Assault under §2702 (a)
(4) , not (a) (1) , but (a) (4) of the Pennsylvania Crimes Code. That’s a
felony in the second degree. In that instance the Commonwealth is
charging that you attempted to cause or intentionally knowingly or
recklessly caused bodily injury to Andrew Hawkins with a deadly
weapon. Specifically, that you slashed his face with a knife, punched
and kicked him causing him severe injuries to his face in violation of
2702 (a).
       Do you understand the elements of that offense, sir?

DEFENDANT: Yes, sir.

THE COURT: And do you understand that the potential penalty of
that is 10 years and a $25,000.00 fine.

DEFENDANT: Yes, sir.

THE COURT: Thank you. Now, Mr. Altmann, Count 4 charges you
again with Aggravated Assault, this time a felony of the second
degree. This goes back to §903 (a) which is the conspiracy section. It
goes back and charges you with the intent of promoting or facilitating
the crime of aggravated assault that you conspired and agreed with
Francis Michael Fitzpatrick that they or one of more of them would
engage in conduct constituting the crime or crimes of aggravated
assault. And in furtherance of that one or more of you did commit the
overt act of punching, kicking Andrew Hawkins and repeatedly
slashing his face with a knife that that caused severe damage in
violation of 903(a)(1).
       Do you understand the elements of that offense, sir?
                                   5
DEFENDANT: Yes, sir.

THE COURT: And do you understand the potential penalty is 10
years and a $25,000.00 fine.

DEFENDANT: Yes, sir.

THE COURT: And as to the last count, Count 5, Simple Assault,
Bodily Injury with a Deadly Weapon. You’re charged with, under
2701(a)(2) of the Crimes Code, that you negligently caused bodily
injury to Andrew Hawkins with a deadly weapon, specifically a knife,
and that you did repeatedly slash the victim’s face with a knife, you
punched and kicked him causing severe injuries to his face in
violation to 2701(a)(2).
       Do you understand the elements of that offense, sir?

DEFENDANT: Yes, sir.

THE COURT: And do you understand the potential penalty for that is
5 years and a $10,000.00 fine?

DEFENDANT: Yes, sir.

THE COURT: And do you understand that all these terms could be
added together and –

DEFENDANT: Yes, air –

THE COURT: And we’re talking 15, 25, 45, 65years? Do you
understand that, sir?

DEFENDANT: Yes, sir.

THE COURT: And we' re talking 50, 75, 100, $110,000. 00 fine. Do
you understand that, sir?

DEFENDANT: Yes, sir.
                                 6
THE COURT: All right.

       Now, Commonwealth, is there anything else that you want to
explain about the elements or the potential consequences?
MR. BOMPADRE: There' s just one correction, Your Honor, and I
just caught it, I apologize; just a typographical area [sic]. The co-
conspirator’s name is Francis Michael Fitzgerald, not Fitzpatrick, so
that’s a typographical error.

THE COURT: Okay, do you understand that, Mr. Altmann?

DEFENDANT: Yes, I understand. I’ll object to it because if that’s an
amendment the amendment should be made prior to formal
arraignment.

THE COURT: All right. Okay. We’ll come back and take care of that.

DEFENDANT: Yes, sir.

THE COURT: All right. All right, now I have some other matters I
need to cover with you. Do you understand that if you waive the right
to counsel you’ll still be bound by all the normal rules of procedure,
and that counsel would have been familiar with those rules?

DEFENDANT: Yes. They have been familiar with those rules, those
rules are not –

THE COURT: Okay. But do you understand that they’re generally –

DEFENDANT: Yes, sir –

THE COURT: Educated in those rules.

DEFENDANT: Yes, sir.

THE COURT: All right. Thank you. Do you understand that there are
possible defenses to these charges which counsel might be aware of
                                  7
      and if these defenses are not raised at a trial they may be lost
      permanently? Do you understand that, sir?

      DEFENDANT: Yes, sir.

      THE COURT: And do you understand that in addition to defenses,
      you have many rights that if not timely asserted they may be lost
      permanently and that if errors occur and are timely objected to or
      otherwise timely raised by the defendant the objection to these errors
      may be lost permanently. Do you understand that?

      DEFENDANT: Yes, sir.

      THE COURT: All right. Thank you.
            Commonwealth, do you have any other matters that you want to
      put on the record concerning Mr. Altmann’s waiver of his right to
      counsel?

      MR. BOMPADRE: No, Your Honor.

      THE COURT: All right. Mr. Altmann, having been advised of all
      those matters for, you know, how many times, two, three times as
      we’ve gone through this process –

      DEFENDANT: Two or three, yes; it’s the third time I believe.

      THE COURT: You still want to proceed representing yourself, sir?

      DEFENDANT: Yes, sir.

      THE COURT: All right. Thank you.

(Doc. 29-1, pp. 2-9). Altmann proceeded to trial pro se, with appointed stand-by

counsel present. (Doc. 15-2, p. 3). “Upon [Altmann’s] motion, the trial court

dismissed the conspiracy charges at the close of the Commonwealth’s case. On

                                        8
January 19, 2012, the jury found [him] guilty of the remaining charges, and [he]

was sentenced as indicated above on April 12, 2012. [Altmann], through counsel,

filed timely post-sentence motions, which were denied by order of December 4,

2012. [footnote omitted]. [Altmann] filed a timely notice of appeal and both

[Altmann] and the trial court complied with Pa.R.A.P. 1925.” (Id.)

       In his direct appeal, Altmann presented the issue of “[w]hether the [t]rial

[c]ourt erred in allowing [Altmann] to proceed to trial in a pro se capacity and in

otherwise failing to conduct a legally sufficient colloquy, pursuant to Pa.R.Crim.P.

121, with [Altmann] such that [Altmann] did not knowingly, understandingly,

voluntarily and intelligently waive his right to counsel under the United States and

Pennsylvania Constitutions, thereby warranting a new trial?”2 (Id. at pp. 3, 4).

       The Superior Court concluded that “[b]ecause the record demonstrates that

[Altmann] clearly and unequivocally offered a voluntary knowing and intelligent

waiver of his right to counsel” no relief was warranted. (Id. at 8). Altmann filed a

timely petition for allowance of appeal to the Supreme Court of Pennsylvania.

(Doc. 15-3, p. 2). The Supreme Court denied the petition on April 16, 2014. (Id.)

       Thereafter, Altmann pursued post-conviction collateral relief. On January 9,

2017, he timely filed the instant petition for writ of habeas corpus pursuant to 28

2
  Altmann complained of two other matters on appeal, neither of which is relevant to the issue he
raises in the matter sub judice. (Doc. 15-2).
                                              9
U.S.C. § 2254. (Doc. 1). He supplemented the petition on August 4, 2017. (Doc.

20).

II.    DISCUSSION

       A habeas corpus petition pursuant to 28 U.S.C. § 2254 is the proper

mechanism for a prisoner to challenge the “fact or duration” of his confinement.

Preiser v. Rodriguez, 411 U.S. 475, 498-99 (1973). Petitioner’s case is governed

by the Antiterrorism and Effective Death Penalty Act of 1996, Pub.L.No. 104-132,

110 Stat. 1214, April 24, 1996 (“AEDPA”). Section 2254 sets limits on the power

of a federal court to grant an application for a writ of habeas corpus on behalf of a

state prisoner. Cullen v. Pinholster, 536 U.S. 170, 181 (2011); Glenn v. Wynder,

743 F.3d 402, 406 (3d Cir. 2014). A federal court may consider a habeas petition

filed by a state prisoner only “on the ground that he is in custody in violation of the

Constitution or laws or treaties of the United States.” 28 U.S.C. § 2254(a). 28

U.S.C. § 2254, provides, in pertinent part:

       (a) The Supreme Court, a Justice thereof, a circuit judge, or a district
       court shall entertain an application for a writ of habeas corpus in
       behalf of a person in custody pursuant to the judgment of a State court
       only on the ground that he is in custody in violation of the
       Constitution or laws or treaties of the United States.
                                         ...

       (d) An application for a writ of habeas corpus on behalf of a person in
       custody pursuant to the judgment of a State court shall not be granted


                                          10
      with respect to any claim that was adjudicated on the merits in State
      court proceedings unless the adjudication of the claim—

      (1) resulted in a decision that was contrary to, or involved an
          unreasonable application of, clearly established Federal law, as
          determined by the Supreme Court of the United States; or

      (2) resulted in a decision that was based on an unreasonable
          determination of the facts in light of the evidence presented in the
          State court proceeding.

28 U.S.C. § 2254.

      A state-court decision is “contrary to” clearly established precedents if it

“applies a rule that contradicts the governing law set forth in our cases” or if it

“confronts a set of facts that are materially indistinguishable from a decision of this

Court and nevertheless arrives at a result different from our precedent.” Williams v.

Taylor, 529 U.S. 362, 405-406 (2000). A decision is an “unreasonable

application” of federal law if the state court identified the correct governing legal

rule but applied the rule to the facts of the case in an objectively unreasonable

manner. Renico v. Lett, 559 U.S. 766, 773 (2010). “Avoiding these pitfalls does

not require citation of [Supreme Court] cases–indeed, it does not even require

awareness of [Supreme Court] cases, so long as neither the reasoning nor the result

of the state-court decision contradicts them.” Early v. Packer, 537 U.S. 3, 8

(2002).


                                           11
      A decision is based on an “unreasonable determination of the facts” if the

state court’s factual findings are objectively unreasonable in light of the evidence

presented to the state court. Miller-El v. Cockrell, 537 U.S. 322, 340 (2003).

Importantly, Section 2254(e) provides that “[i]n a proceeding instituted by an

application for a writ of habeas corpus by a person in custody pursuant to the

judgment of a State court, a determination of a factual issue shall be presumed to

be correct. The applicant shall have the burden of rebutting the presumption of

correctness by clear and convincing evidence.” 28 U.S.C. § 2254(e)(1).

      By limiting habeas relief to state conduct which violates “the Constitution or

laws or treaties of the United States,” § 2254 places a high threshold on the courts.

Typically, habeas relief will only be granted to state prisoners in those instances

where the conduct of state proceedings resulted in a “fundamental defect which

inherently results in a complete miscarriage of justice” or was completely

inconsistent with rudimentary demands of fair procedure. See, e.g., Reed v. Farley,

512 U.S. 339, 354 (1994).

      “[B]ecause the purpose of AEDPA is to ensure that federal habeas relief

functions as a guard against extreme malfunctions in the state criminal justice

systems, and not as a means of error correction,” Greene v. Fisher, 565 U.S. 34, 38

(2011) (internal quotations and citations omitted), “[t]his is a difficult to meet and

                                          12
highly deferential standard . . . which demands that state-court decisions be given

the benefit of the doubt.” Cullen, 563 U.S. at 181 (internal quotation marks and

citation omitted). The burden is on Altmann to prove entitlement to the writ. Id.

      Altmann presents for our review the issue of “whether the trial court failed

to conduct a legally sufficient [waiver of counsel] colloquy (Pa.R.Crim.P. Rule

121) and otherwise failed to determine whether [he] knowingly, understandingly,

voluntarily and intelligently waived his 6th Amendment rights to counsel under the

United States Constitution and under Article I, Section 9, of the Pennsylvania

Constitution,” (Doc. 2, pp. 1, 2) (emphasis in original). He argues that state court’s

adjudication of the claim resulted in a decision that was contrary to, or involved an

unreasonable application of, clearly established Federal law, as determined by the

Supreme Court of the United States. Specifically, he argues that the state court’s

decision is contrary to the directive in Von Moltke v. Gillies, 332 U.S. 708, 724

(1948), that a judge can make certain that a waiver of counsel is “understandingly

and wisely made only from a penetrating and comprehensive examination of all the

circumstances under which such a plea is rendered.” (Doc. 2, p. 8). He contends

that “[a] review of the actual 10-minute colloquy discloses that the trial court,

indeed, covered the six areas required by its Rule 121. However, this discussion at

best, was covered in a perfunctory fashion.” (Id. at 11) (emphasis in original).

                                          13
       In support he cites to his appellate brief in which appellate counsel examined

“at least five (5) specific areas of Petitioner’s pro se performance at trial which

demonstrated that he ‘was ill-prepared to forego representation by counsel and

represent himself, ’ ” and raises other issues which appellate counsel “apparently

overlooked” which are “noteworthy of his complete lack of understanding of the

rules of criminal procedure.” (Id. at pp. 9, 13-15, 17). He argues that “[i]ssues of

this nature are not just a manifestation of ‘the poor job of lawyering’ the Superior

Court simplistically alluded to, but rather it constituted evidence of incompetence

and a lack of understanding and appreciation on the part of the petitioner of what

the waiver process was all about.” (Id. at 15).3

       The Sixth Amendment guarantees an accused the right to assistance of

counsel for his defense. U.S. Const. Amend. VI. A person accused of a crime,

however, may choose to forgo representation. Faretta v. California, 422 U.S. 806,

821, 835 (1975) (holding that the right to self-representation is guaranteed by the



3
 In further support of his position that the trial court failed to ascertain his mental disability and
competency to waive counsel, he attaches a September 6, 2006 “Inmate Mental Health
Evaluation” indicating that “[a]rrangements should be made for Mr. Altmann to see the
psychiatrist,” and a May 18, 2017 inmate evaluation wherein it is stated that “[h]e is a closed
minded thinker who does not accept any information that confronts his criminality or his
drinking… [b]ased on these maladaptive criminal thinking errors and a refusal to learn from past
mistake[s] it is highly unlikely that anything will change in this man’s life regarding negative
consequences including future incarcerations.” (Doc. 20, ¶¶ 24-26; Doc. 20-1, pp. 27, 28).
Neither of these documents was part of the state court record and, as such, are not appropriately
considered in our disposition of the issue of competency.
                                                   14
Sixth Amendment to the United States Constitution when a valid waiver is made).

The Faretta Court stated:

      It is undeniable that in most criminal prosecutions defendants could
      better defend with counsel’s guidance than by their own unskilled
      efforts. But where the defendant will not voluntarily accept
      representation by counsel, the potential advantage of a lawyer’s
      training and experience can be realized, if at all, only imperfectly. To
      force a lawyer on a defendant can only lead him to believe that the
      law contrives against him. Moreover, it is not inconceivable that in
      some rare instances, the defendant might in fact present his case more
      effectively by conducting his own defense. Personal liberties are not
      rooted in the law of averages. The right to defend is personal. The
      defendant, and not his lawyer or the State, will bear the personal
      consequences of a conviction. It is the defendant, therefore, who must
      be free personally to decide whether in his particular case counsel is to
      his advantage. And although he may conduct his own defense
      ultimately to his own detriment, his choice must be honored out of
      “that respect for the individual which is the lifeblood of the law.”
      Illinois v. Allen, 397 U.S. 337, 350—351, 90 S.Ct. 1057, 1064, 25
      L.Ed.2d 353 (Brennan, J., concurring).

Faretta, 422 U.S. at 834. While the Constitution “does not force a lawyer upon a

defendant,” Adams v. United States ex rel. McCann, 317 U.S. 269, 279 (1942), it

does require that any waiver of the right to counsel be clear and unequivocal and

be knowing, voluntary, and intelligent. See Faretta, 422 U.S. at 835; Johnson v.

Zerbst, 304 U.S. 458, 464 (1938).

      The trial judge has “the serious and weighty responsibility” of determining if

a defendant’s right to counsel has been waived, and prohibits forcing a defendant

to trial absent a valid waiver of this Sixth Amendment right. Johnson, 304 U.S. at
                                         15
465. “The fact that an accused may tell [a judge] that he is informed of his right to

counsel and desires to waive this right does not automatically end the judge’s

responsibility.” Von Moltke v. Gillies, 332 U.S. 708, 724 (1948). “A judge can

make certain that an accused’s professed waiver of counsel is understandingly and

wisely made only from a penetrating and comprehensive examination of all the

circumstances under which such a plea is rendered.” Id. There is no prescribed

formula or script colloquy; the information to be conveyed to the defendant

“depend[s], in each case, upon the particular facts and circumstances surrounding

that case.” Iowa v. Tovar, 541 U.S. 77, 92 (2004) (quoting Johnson, 304 U.S. at

464). “To be valid such waiver must be made with an apprehension of the nature

of the charges, the statutory offenses included within them, the range of allowable

punishments thereunder, possible defenses to the charges and circumstances in

mitigation thereof, and all other facts essential to a broad understanding of the

whole matter.” Von Moltke, 332 U.S. at 724.

      Significantly, “the competence that is required of a defendant seeking to

waive his right to counsel is the competence to waive the right, not the competence

to represent himself.” Godinez v. Moran, 509 U.S. 389, 399 (1993) (emphasis in

original). The Supreme further explained:

      In Faretta v. California, 422 U.S. 806, 95 S.Ct. 2525, 45 L.Ed.2d 562
      (1975), we held that a defendant choosing self-representation must do
                                          16
      so ‘competently and intelligently,’ id., at 835, 95 S.Ct., at 2541, but
      we made it clear that the defendant’s ‘technical legal knowledge’ is
      ‘not relevant’ to the determination whether he is competent to waive
      his right to counsel, id., at 836, 95 S.Ct., at 2541, and we emphasized
      that although the defendant ‘may conduct his own defense ultimately
      to his own detriment, his choice must be honored,’ id., at 834, 95
      S.Ct., at 2541. Thus, while ‘[i]t is undeniable that in most criminal
      prosecutions defendants could better defend with counsel’s guidance
      than by their own unskilled efforts,’ ibid., a criminal defendant’s
      ability to represent himself has no bearing upon his competence to
      choose self-representation.”

Id. at 400. Consideration of the defendant’s best interests is wholly irrelevant to an

assessment of whether a criminal defendant has rendered a knowing and intelligent

waiver of his right to the assistance of counsel or not. See Faretta, 422 U.S. at

834. “[A] defendant’s request to waive the right to counsel and proceed pro se

cannot be denied because the court believes that the defendant’s choice is ill-

advised. Such a choice is almost always ill-advised.” Alongi v. Ricci, 367 F.

App’x. 341, 348 (3d Cir. Feb. 26, 2010).

      In reviewing the waiver of counsel colloquy administered to Altmann by the

trial court, the Superior Court, on direct appellate review, set forth the following

standards of review:

             A criminal defendant has a constitutional right, necessarily
         implied under the Sixth Amendment of the U.S. Constitution, to
         self-representation at trial. However, before a defendant will be
         permitted to proceed pro se, he or she must knowingly,
         voluntarily, and intelligently waive the right to counsel. To
         ensure that a waiver is knowing, voluntary, and intelligent, the
                                           17
  trial court must conduct a “probing colloquy,” which is a
  searching and formal inquiry as to whether the defendant is
  aware both of the right to counsel and of the significance and
  consequences of waiving that right. More specifically, the court
  must determine the following:

    (a) that the defendant understands that he or she has the
    right to be represented by counsel, and the right to have free
    counsel appointed if the defendant is indigent;

    (b) that the defendant understands the nature of the charges
    against the defendant and the elements of each of those
    charges;

    (c) that the defendant is aware of the permissible range of
    sentences and/or fines for the offenses charged;

    (d) that the defendant understands that if he or she waives
    the right to counsel the defendant will still be bound by all
    the normal rules of procedure and that counsel would be
    familiar with these rules;

    (e) that the defendant understands that there are possible
    defenses to these charges that counsel might be aware of
    and if these defenses are not raised at trial they may be lost
    permanently; and

    (f) that the defendant understands that in addition to
    defenses the defendant has many rights that if not timely
    asserted may be lost permanently and that if errors occur
    and are not timely objected to or otherwise timely raised by
    the defendant these errors may be lost permanently.

Commonwealth v Spotz,18 A.3d 244, 263 (Pa. 2011) (citations
omitted) (quoting Pa.R.Crim.P 121(A)(2)). On review, this Court
examines the totality of the circumstances to determine whether the
defendant’s waiver of counsel was clear and unequivocal.
Commonwealth v Faulk, 21 A.3d 1196, 1201 (Pa. Super. 2011).
                                 18
(Doc. 15-2, pp. 4, 5). The Superior Court reviewed the record, which revealed that

the trial court “did thoroughly address his right to counsel; the nature and elements

of the charges; the penalties he faced for the charges, both individually and

aggregated; his duty to comply with procedural rules with which counsel would be

familiar; that he may have defenses that could be lost permanently if not raised at

trial; and that other rights may be permanently lost of [sic] not properly preserved.

See N.T. 1/17/2012, at 2-8.]” (Id. at p. 5, n. 3). However, the court noted that

Altmann did not dispute that the trial court’s colloquy covered the six areas

required by Rule 121; “rather, he complain[ed] that the trial court did not probe

sufficiently [his] understanding of the questions. Specifically, [he] claims that the

trial court failed to inquire about his education and comprehension skills, to ask

whether he suffered from mental disabilities, and to ascertain his familiarity with

the rules of procedure and evidence.” The Superior court was not persuaded by the

argument:

             The on-the-record colloquy conducted on January 17, 2012 was
      not the first or only time the trial court discussed the right to counsel
      with [Altmann]. The transcript reveals that the trial court had
      interacted with [Altmann] several times before that date, and had
      gained familiarity with [him].

         THE COURT: … I think it would be wise if we did another
         colloquy on Waiver of Counsel here this morning. … You and I
         have met several times during the course of this case and I think
                                          19
  at each time I encouraged you as forcefully as I could to secure
  the services of an attorney and if you couldn’t afford an attorney
  that the Court would appoint one to represent you and you’ve
  chosen to continue to represent yourself. Is that correct, sir?

  [Altmann]:              Yes, sir.

  THE COURT: All right I’d also like to go through one more
  time the rights you have to be sure that I’ve done all I can to
  make it clear to you the risks that you’re undertaking by
  proceeding without an attorney....

                          ***

  THE COURT: All right. [Altmann], having been advised of all
  those matters for, you know, how many times, two, three times
  as we’ve gone through this process-

  [Altmann]:       Two or three, yes; it’s the third time I believe.

  THE COURT: You still want to proceed representing yourself,
  sir?

  [Altmann]:              Yes, sir.

N.T. 1/ 17/ 2012, at 2-3, 8- 9. The transcript demonstrates that the
trial court provided [Altmann] with all the information necessary for
him to make an informed decision and that [he] clearly and
unequivocally expressed his desire to represent himself.

       Nonetheless [Altmann] argues that based upon his lack of
education he was ill prepared to forego representation by counsel and
represent himself. [Altmann’s] brief at 24. In support, [he]cites to
several examples of the poor job of lawyering he did at trial. Id. at 24,
27 (noting [Altmann’s] poor phrasing of questions; disclosure of his
own prior bad acts; failure to object to color photographs of Victim’s
injuries being admitted and agreement to allow them to be sent back

                                      20
       with the jury; and failure to argue properly regarding jury
       instructions).

              [Altmann’s] argument is irrelevant to the inquiry required of the
       trial court. The question was not whether [Altmann] was able to do a
       good job defending himself; it was whether [Altmann] understood that
       he had a right to counsel and wished to waive that right. Our Supreme
       Court has rejected trial court inquiries into whether self-representation
       was wise or in the defendant’s best interests, holding an evaluation of
       a criminal defendant’s technical legal knowledge and courtroom skill
       is not relevant to an assessment of his knowing and intelligent
       exercise of the right to defend himself. Commonwealth v Starr, 664
       A.2d 1326, 1337 (Pa. 1995). Th[at] approach… represents the kind of
       paternalistic concern for a criminal defendant expressly rejected in
       Faretta v California, 422 U S 806 (1975). Id.

              Because the record demonstrates that [Altmann] clearly and
       unequivocally offered a voluntary, knowing, and intelligent waiver of
       his right to counsel, his first issue warrants no relief.

(Id. at 6–8).

       Contrary to Altmann’s assertions, the Superior Court’s decision wholly

comports with, and reasonably applies clearly established federal law as

determined by the Supreme Court of the United States. The Superior Court

recognized that the information to be conveyed to Altmann in the context of a

waiver of counsel colloquy depended upon the particular facts and circumstances

surrounding his case. Specifically, it noted that immediately before proceeding to

trial, and in advance of conducting the waiver of counsel colloquy, the trial judge

reminded Altmann that of several prior meetings and that on each occasion he

                                          21
encouraged him, as forcefully as he deemed appropriate, to secure counsel or allow

the court to appoint counsel. (Doc. 29-1, pp. 2-3). It noted that the trial judge

informed him that despite the fact that they had engaged in the waiver of counsel

colloquy approximately three times prior, he wanted to go through the process one

more time “to be sure that I’ve done all I can to make it clear to you the risks that

you’re undertaking by proceeding without an attorney, and then if you still decide

to proceed without an attorney that’s your decision, sir, and I respect that.” (Doc.

29-1, pp. 2-3). It considered whether the trial court conducted a “probing

colloquy” that satisfied the requirements that Altmann was aware both of the right

to counsel and of the significance and consequences of waiving that right. It noted

that the trial judge presented to Altmann the nature and elements of the charges,

the penalties he faced for the charges, both individually and aggregated, his duty to

comply with procedural rules with which counsel would be familiar, that he may

have defenses that could be lost permanently if not raised at trial; and that other

rights may be permanently lost if not properly preserved and other facts essential to

Altmann’s broad understanding of the matter. And, it focused on his competency

to waive the right to counsel as opposed to his ability to self-represent when it

addressed his argument that the colloquy was invalid because the trial court failed

to inquire about his education and comprehension skills, to ask whether he suffered

                                          22
from mental disabilities, and to ascertain his familiarity with the rules of procedure

and evidence.

      Because we conclude that the Superior Court’s decision concerning the

validity of Altmann’s waiver of counsel colloquy was not contrary to, and did not

involve an unreasonable application of, clearly established Federal law as

established by the Supreme Court, the petition will be denied.

IV.   CERTIFICATE OF APPEALABILITY

      Pursuant to 28 U.S.C. § 2253(c), unless a circuit justice or judge issues a

certificate of appealability (“COA”), an appeal may not be taken from a final order

in a proceeding under 28 U.S.C. § 2254. A COA may issue only if the applicant

has made a substantial showing of the denial of a constitutional right. 28 U.S.C. §

2253(c)(2). “A petitioner satisfies this standard by demonstrating that jurists of

reason could disagree with the district court’s resolution of his constitutional

claims or that jurists could conclude the issues presented are adequate to deserve

encouragement to proceed further.” Miller-El v. Cockrell, 537 U.S. 322 (2003).

Petitioner fails to demonstrate that a COA should issue.

      The denial of a certificate of appealability does not prevent Altmann from

appealing the order denying his petition so long as he seeks, and obtains, a




                                          23
certificate of appealability from the Third Circuit Court of Appeals. See FED. R.

APP. P. 22(b)(1).

V.    CONCLUSION

      For the reasons set forth above, the petition for writ of habeas corpus

pursuant to 28 U.S.C. § 2254 will be denied.

             A separate Order will enter.
